DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1, 2, 4-14, and 16-22, filed on 05/30/2021, are currently pending.  Claims 19-22 are withdrawn.  Claims 1, 2, 4-14, and 16-18 are under examination. 
Response to Arguments
Applicant argues that the 05/30/2021 claim amendments have obviated the rejections under 35 U.S.C. 102(a)(2) of 03/02/2021. Examiner agrees. The 05/30/2021 claim amendments have obviated the rejection, necessitating the following new ground of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Sakamoto et al. (International Publication WO 2018/076011), hereinafter Sakamoto. (Citations are made to US2019/0262072.)
Regarding claim 14, Sakamoto teaches a method for using a photo-thermal targeted treatment system for damaging a target embedded in a medium, the system including a light source (e.g. Par. [0029]), the method including: 1) defining a set of parameters for a series of light pulses to be generated by the light source, the set of parameters including a preset power level, preset pulse length, a preset pulse interval, and a number of light pulses (e.g. Par. [0106]-[0107]: power level, pulse width, pulse length, and number of light pulses are defined and used); 2) generating the series of light pulses, in accordance with the set of parameters as defined (e.g. Par. [0106]-[0107]: light pulses were applied using the parameters); and 3) administering the series of light pulses to the medium according to a treatment protocol (e.g. Par. [0106]-[0107]: light pulses are applied), the method further including before and while administering the series of light pulses to the medium, cooling the medium (e.g. Figure 1: cooling device 22; Par. [0025], lines 1-4; Par. [0058]: the preconditioning can include simultaneous cooling and heating; Claim 49: the processor controls the cooling device during the photo-treatment routine) [Note: As claimed, this claim requires a treatment protocol, but does not require treatment. Therefore, the simultaneous heating and cooling during the preconditioning step of Sakamoto anticipates this claim.] 
Regarding claim 16, Sakamoto further teaches wherein administering the series of light pulses includes applying the series of light pulses such that a temperature of the medium is less than a damage threshold for the medium, and the target is heated to a temperature greater than a damage threshold for the target (e.g. Par. [0022], lines 18-24).
Regarding claim 17, Sakamoto further teaches wherein administering the series of light pulses includes raising a temperature of the medium to less than 55°C, while heating the target to a 
Regarding claim 18, Sakamoto further teaches including a temperature monitor for measuring the temperature of the medium (e.g. Par. [0107]: a temperature sensor is needed to determine the measured temperature).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011), hereinafter Sakamoto, and further in view of Anderson et al. (US Patent 5,810, 801), hereinafter Anderson.  
Regarding claim 1, Sakamoto teaches a photo-thermal targeted treatment system for damaging a target embedded in a medium, the system including a controller (e.g. Par. [0023]: the computer is considered the controller); and a photo-thermal treatment unit including a light source (e.g. Par. [0029]), wherein the controller is configured for administering a treatment protocol (e.g. Par. [0037]), and wherein the treatment protocol is administered using the light source at a preset power setting and a preset pulse timing setting (e.g. Par. [0061]: describes different power settings and pulse timings), and further including a cooling unit (e.g. Figure 1: cooling device 22; Par. [0025], lines 1-4; Par. [0058]: the preconditioning can include simultaneous cooling and heating; Claim 49: the processor controls the cooling device during the photo-treatment routine). Sakamoto teaches using cooling to prevent unwanted damage and to prevent pain (e.g. Par. [0022]). 
However, Sakamoto fails to teach wherein the treatment protocol further includes a cooling procedure for cooling the medium while administering the treatment protocol. Anderson, in a similar field of endeavor, teaches a method for treating wrinkles using radiation. Anderson teaches it is known to cool the medium while administering the treatment protocol in order to minimize injury to the skin (e.g. Col. 3, lines 22-26; Col. 3, lines 41-43). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto to include administering the cooling procedure for cooling the medium while administering the treatment protocol as taught by Anderson in order to provide the predictable results of minimizing injury to the skin (e.g. Col. 3, lines 41-43; Col. 3, lines 22-26; Sakamoto: Par. [0022]). 
Claim 1 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 2, Sakamoto further teaches wherein the treatment protocol includes a conditioning pre- procedure for preheating the target and the medium (e.g. Par. [0027]), and a thermal photo- treatment procedure (e.g. Par. [0029]), wherein the pre-conditioning procedure and the photo-thermal treatment procedure are both administered using the light source (e.g. Par. [0031]: the light source for the pre-conditioning procedure and the photo treatment are the same), without changing the preset power setting and the preset pulse timing setting between the pre-conditioning procedure and the photo-thermal treatment procedure (e.g. Par. [0035]: describes the preconditioning and/or phototreatment light source configured to emit pulses of light at the same pulse widths without changing settings; Par. [0036]: phototreatment light source configured to emit pulses of light with the same pulse widths as described in Par. [0035] for the preconditioning light source).
Claim 2 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 4, Sakamoto further teaches the system, while administering the treatment protocol, the light source is set to emit a series of light pulses at a preset power level, preset pulse length, and preset pulse interval (e.g. Par. [0061]: describes the different power settings, pulse lengths, and pulse intervals).
 Claim 4 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 5, Sakamoto further teaches the preset power level is in a range of 10 W/cm2 to 25 W/cm2 (e.g. Par. [0061], lines 1-14).
Claim 4 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 6, Sakamoto further teaches wherein the preset pulse length is in a range of 25 milliseconds to 100 milliseconds per pulse (e.g. Par. [0061], lines 15-25).
Claim 4 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 8, Sakamoto further teaches wherein the treatment protocol includes application of the light pulses in a scanned fashion over a preset area (e.g. Par. [0064]; Figure 4 shows the preset area).
Claim 8 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 9, Sakamoto further teaches wherein the preset area includes a matrix of treatment blocks of 2-by-1 or larger (e.g. Figure 4 shows the preset area as a matrix).
Claim 8 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 10, Sakamoto teaches wherein the preset area includes a matrix of treatment blocks (e.g. Figure 4 shows the preset area as a matrix). Sakamoto discloses the claimed invention except for the preset area including a 2-by-2 matrix of 4 to 6 millimeter-by-4 to 6 millimeter treatment blocks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Sakamoto with the preset area including a 2-by-2 matrix of 4 to 6 millimeter-by-4 to 6 millimeter treatment blocks, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ. 
Claim 4 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 11, Sakamoto further teaches wherein administering the series of light pulses includes applying the series of light pulses such that a temperature of the medium is less than a damage threshold for the medium, and the target is heated to a temperature greater than a damage threshold for the target (e.g. Par. [0022], lines 18-24).
Claim 11 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 12, Sakamoto further teaches wherein administering the series of light pulses includes raising a temperature of the medium to less than 55°C, while heating the target to a temperature greater than 55°C (e.g. Par. [0107]-[0108]: the temperature of the medium (the epidermis) is less than 55°C while the temperature of the target is greater than 55°C after 15 pulses).
Claim 11 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 13, Sakamoto further teaches including a temperature monitor for measuring the temperature of the medium (e.g. Par. [0107]: a temperature sensor is needed to determine the measured temperature).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011), hereinafter Sakamoto, and Anderson et al. (US Patent 5,810, 801), hereinafter Anderson, as applied to claims 1 and 4 above, and further in view of Owens et al. (US Patent Application Publication 2012/0010684), hereinafter Owens.
Claim 4 is obvious over Sakamoto and Anderson as indicated above. Regarding claim 7, Sakamoto in view of Anderson does not teach the limitation wherein the preset pulse interval is in a range of 0.5 seconds to 2.5 seconds. 
Owens, in a similar field of endeavor, teaches a power supply for dermatologic treatment devices. Owens teaches it is known for the pulse intervals to be between 0.4 seconds to greater than or equal to 2.25 seconds (e.g. Par. [0054]: lines 12-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson to include the pulse intervals to be between 0.4 seconds to greater than or equal to 2.25 seconds as taught by Owens in order to provide the predictable results of providing continuous, gliding light treatment to the skin. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tankovich et al. (US Patent Application Publication 2011/0160712) teaches a laser process for tissue treatment.
Neev (US Patent Application Publication 2004/0005349) teaches a device and a method for removing or modifying a material substance.
Hofvander (US Patent Application Publication 2020/0383728) discloses a method for determining a set of parameters for operating a light source within a photo-thermal targeted treatment system.
Caccia (International Publication WO2014/135176) teaches a pulsed light system for managing and controlling the skin temperature in beauty/aesthetic and/or medical treatments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792